United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
TUSKEGEE VETERANS MEDICAL CENTER,
Tuskegee, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-647
Issued: August 10, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 30, 2012 appellant filed a timely appeal from a December 9, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) finding an overpayment of
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment in the amount of $2,365.93 for the period January 11 to February 12, 2011;
(2) whether OWCP properly determined that appellant was at fault in creating the overpayment
of compensation, thereby precluding waiver of recovery; and (3) whether OWCP properly found
that appellant abandoned her request for a prerecoupment hearing before an OWCP hearing
representative.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on August 15, 2008 appellant, then a 53-year-old health technician,
sustained injuries to both her knees when she slipped on a wet floor at work. Her claim was
accepted for left knee sprain and aggravation to right knee osteoarthritis. In its July 7, 2009
letter accepting the claim, OWCP advised appellant that she was expected to return to work as
soon as she was able and to notify OWCP once she returned to work. It further informed her that
she was only entitled to compensation if she was unable to work due to her accepted condition
and that she should immediately return any compensation checks received which included
payment for a period during which she returned to work. Appellant received wage-loss
compensation for disability beginning August 19, 2009. On December 2, 2009 OWCP was
informed that appellant returned to work full duty on November 30, 2009.
On September 29, 2010 appellant underwent authorized total right knee arthroplasty. She
stopped work and received wage-loss compensation for disability. On November 2, 2010
appellant enrolled in direct deposit.
On January 10, 2011 appellant returned to modified-duty full time.2 She continued to
receive compensation by direct deposit for the periods December 19, 2010 to January 15, 2011
and January 16 to February 12, 2011.
On March 7, 2011 OWCP issued a preliminary determination that appellant received an
overpayment of compensation in the amount of $2,365.93 because she returned to work on
January 11, 2011 but received disability compensation until February 12, 2011. Appellant was
found at fault in creating the overpayment, as she knew or should have known that she was not
entitled to receive compensation for a period after her return to work. OWCP calculated the
overpayment by subtracting the compensation to which she was entitled from December 19,
2010 to February 12, 2011, $1,650.65, from the amount that she received, $4,016.58, to find an
overpayment of $2,365.93. It informed appellant that she had 30 days to request a telephone
conference, a final decision based on the written evidence, or a prerecoupment hearing on the
issues of fault and a possible waiver.
On March 31, 2011 appellant contested the March 7, 2011 preliminary determination
because she disagreed with the amount of the overpayment and believed it occurred through no
fault of her own. She noted that OWCP was informed that she returned to work. Appellant
explained that her payments stopped when she returned to work but in February she received a
payment. She stated that she thought it was a payment that OWCP realized they owed her.
Appellant contested that she should not be found at fault for OWCP sending her a check even
though they were informed that she returned to work. She did not submit an overpayment
recovery questionnaire.3

2

The record reveals that appellant retired effective January 31, 2011.

3

The Board notes that appellant did not indicate whether she requested a telephone conference, prerecoupment
hearing, or a decision based on the written evidence but that OWCP treated her response as a request for a
prerecoupment hearing. The Board further notes that OWCP sent adequate notice of the prerecoupment hearing to
appellant and she did not contest this action nor request that different action take place.

2

In an October 17, 2011 letter, OWCP advised appellant that a telephonic prerecoupment
hearing would be held on November 30, 2011 at 8:30 a.m. eastern time. Appellant was provided
a toll-free number to call at the allotted time and a pass code to enter.
In a decision dated December 9, 2011, OWCP finalized the overpayment of $2,365.93 for
the period January 11 to February 12, 2011. It found that appellant was at fault in the creation of
the overpayment, thereby precluding waiver of recovery. OWCP also found that appellant
abandoned the telephonic prerecoupment hearing scheduled for November 30, 2011.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.4
Section 8116 of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that, while an employee is receiving compensation, she
may not receive salary, pay or remuneration of any type from the United States, except in limited
circumstances.5 OWCP’s regulations provide that compensation for wage loss due to disability
is available only for any periods during which an employee’s work-related medical condition
prevents her from earning the wages earned before the work-related injury.6
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
in the amount of $2,365.93 for the period January 11 to February 12, 2011. The record reflects
that she returned to modified duty on January 11, 2011 but continued to receive compensation
until February 12, 2011. As noted, FECA and OWCP regulations provide that a claimant may
not receive wage-loss compensation while simultaneously receiving salary or other type of pay
from the United States.7 Computer printouts and overpayment worksheets demonstrate that
appellant received compensation in the amount of $4,016.58 for the period December 19 to
February 12, 2011 even though she returned to work on January 11, 2011 and should have only
received $1,650.65. This resulted in an overpayment of $2,365.93. The Board will affirm the
fact and amount of overpayment in compensation of $2,365.93.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that an overpayment must be recovered unless
incorrect payment has been made to an individual who is without fault and when adjustment or
recovery would defeat the purpose of FECA or be against equity and good conscience.8 No
4

5 U.S.C. § 8102.

5

Id. at § 8116(a).

6

20 C.F.R. § 10.500(a).

7

5 U.S.C. § 8116(a).

8

Id. at § 8129(b).

3

waiver of payment is possible if appellant is not without fault in helping to create the
overpayment.9
In determining whether an individual is not without fault or alternatively, with fault,
section 10.433(a) of OWCP’s regulations provide in relevant part:
An individual is with fault in the creation of an overpayment who:
“(1) Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or
“(2) Failed to provide information which he or she knew or should have known to
be material; or
“(3) Accepted a payment which he or she knew or should have known to be
incorrect.10”
Whether or not OWCP determines that an individual was at fault with respect to the
creation of an overpayment depends on the circumstances surrounding the overpayment. The
degree of care expected may vary with the complexity of those circumstances and the
individual’s capacity to realize that she is being overpaid.11
ANALYSIS -- ISSUE 2
OWCP determined that appellant was at fault in the creation of the overpayment because
she accepted payments that she knew or reasonably should have known to be incorrect. In cases
where a claimant receives compensation through direct deposit, however, OWCP must establish
that at the time the claimant received the direct deposit in question she knew or should have
9

Robert W. O’Brien, 36 ECAB 541, 547 (1985).

10

20 C.F.R. § 10.433(a).

11

Id. at § 10.433(a) (August 29, 2011) provides as follows:
“(a) OWC’P may consider waiving an overpayment only if the individual to whom it was made
was not at fault in accepting or creating the overpayment. Each recipient of compensation benefits
is responsible for taking all reasonable measures to ensure that payments he or she receives from
OWCP are proper. The recipient must show good faith and exercise a high degree of care in
regard to receipt of their benefits. Such care includes reporting events which may affect
entitlement to or the amount of benefits, including reviewing their accounts and related statements
(including electronic statements and records from their financial institutions involving EFT
payments). A recipient who has done any of the following will be found at fault with respect to
creating an overpayment:
(1) Made an incorrect statement as to a material fact which he or she knew or should have
known to be incorrect; or
(2) Failed to provide information which he or she knew or should have known to be
material; or
(3) Accepted a payment which the recipient knew or should have known to be incorrect.
(This provision applies only to the overpaid individual.)”

4

known that a payment was incorrect.12 The Board has held that an employee who receives
payments from OWCP in the form of a direct deposit might not be at fault the first time an
incorrect payment is deposited into her account since the acceptance of the overpayment, at the
time of receipt of the direct deposit, lacks the requisite knowledge.13 According to OWCP’s
regulations (effective August 29, 2011), good faith and exercise of a high degree of care in
regard to receipt of benefits require review of electronic bank statements. This regulation is in
accordance with the Board’s previous decisions, as in Tommy Craven,14 that a claimant gains
control of the funds from the U.S. Treasury at the moment compensation is deposited into his or
her bank account and, thereby, creates an overpayment. As explained in Craven, because fault is
defined by what the claimant knew or should have known at the time of acceptance, one of the
consequences of electronic fund transfers is that a claimant may not be at fault for accepting the
first incorrect payment because the requisite knowledge is lacking at the time of deposit. In this
case, appellant received two payments electronically for periods ending January 15 and
February 12, 2011. Although appellant accepted the overpayment in this case by gaining control
of the funds deposited into her account, OWCP has not shown that she knew or should have
known at the time of the first electronic deposit of January 15, 2011 that the payment was
incorrect. It has not presented sufficient evidence to establish that she accepted a payment which
she knew or should have known to be incorrect.15 Thus, the Board finds that OWCP improperly
determined that appellant was at fault in the creation of the January 15, 2011 overpayment. The
Board will set aside OWCP’s December 19, 2011 decision on the issues of fault and recovery
with respect to the first January 15, 2011 electronic payment and remand the case for
consideration of waiver based on appellant’s current financial circumstances.
LEGAL PRECEDENT -- ISSUE 3
OWCP regulations provide guidance as to how a claimant may postpone a hearing, and
when a hearing will be considered to be abandoned. Pursuant to 20 C.F.R. § 10.622:
“(c) Once the oral hearing is scheduled and OWCP has mailed appropriate written
notice to the claimant and representative, OWCP will, upon submission of proper
written documentation of unavoidable serious scheduling conflicts (such as courtordered appearances/trials, jury duty or previously scheduled outpatient
procedures), entertain requests from a claimant or his representative for
rescheduling as long as the hearing can be rescheduled on the same monthly
docket, generally no more than seven days after the originally scheduled time.
When a request to postpone a scheduled hearing under this subsection cannot be
accommodated on the docket, no further opportunity for an oral hearing will be
provided. Instead, the hearing will take the form of a review of the written record
and a decision issued accordingly.

12

J.H., Docket No. 11-114 (issued July 18, 2011); R.C., Docket No. 10-2113 (issued July 6, 2011); C.S., Docket
No. 10-926 (issued March 16, 2011).
13

Tammy Craven, 57 ECAB 689 (2006); see also George A. Hirsch, 47 ECAB 520 (1996).

14

Id.

15

See also C.K., Docket No. 12-746 (issued May 1, 2012).

5

“(d) Where the claimant or representative is hospitalized for a nonelective reason
or where the death of the claimant’s or representative’s parent, spouse, child or
other immediate family prevents attendance at the hearing, OWCP will, upon
submission of proper documentation, grant a postponement beyond one monthly
docket.
“(e) Decisions regarding rescheduling under paragraphs (b) through (d) of this
section are within the sole discretion of the hearing representative and are not
reviewable.
“(f) A claimant who fails to appear at a scheduled hearing may request in writing
within 10 days after the date set for the hearing that another hearing be scheduled.
Where good cause for failure to appear is shown, another hearing will be
scheduled and conducted by teleconference. The failure of the claimant to request
another hearing within 10 days, or the failure of the claimant to appear at the
second scheduled hearing without good cause shown, shall constitute
abandonment of the request for a hearing. Where good cause is shown for failure
to appear at the second scheduled hearing, review of the matter will proceed as a
review of the written record.”16
ANALYSIS -- ISSUE 3
The record demonstrates that OWCP scheduled a telephonic prerecoupment hearing with
an OWCP hearing representative at a specific time on November 30, 2011. The evidence
establishes that OWCP mailed appropriate notice to the claimant at her address of record. The
record also supports that appellant did not request postponement, failed to appear for the
scheduled hearing, and failed to provide any notification for such failure within 10 days of the
scheduled date of the hearing. As this meets the conditions for abandonment specified by
OWCP’s regulations and procedure manual, it properly found that appellant abandoned her
request for a prerecoupment hearing before an OWCP hearing representative and properly issued
a final decision on the overpayment of compensation.17
On appeal, appellant alleges that she attempted to contact OWCP on several occasions
and left several voicemails informing OWCP that she would not be able to make the scheduled
hearing but her telephone calls were never returned. Pursuant to OWCP’s regulations, once a
hearing is scheduled and written notice has been mailed, OWCP will entertain requests for
rescheduling, upon submission of proper written documentation of unavoidable serious

16

With respect to abandonment of hearing requests, Chapter 2.1601.6(g), issued October 2011, of OWCP’s
procedure manual provides in relevant part that failure of the claimant to appear at the scheduled hearing, failure to
request a postponement, and failure to request in writing within 10 days after the date set for the hearing that another
hearing be scheduled shall constitute abandonment of the request for a hearing. Under these circumstances, the
Branch of Hearings and Review will issue a formal decision finding that the claimant has abandoned his or her oral
request for a hearing and return the case to the district OWCP. In cases involving prerecoupment hearings, the
Branch of Hearings and Review will also issue a final decision on the overpayment, based on the available evidence,
before returning the case to the district OWCP.16
17

See T.S., Docket No. 07-573 (issued May 31, 2007).

6

scheduling conflicts. The evidence of record does not substantiate that appellant made any
written request for rescheduling of the oral argument.
The Board also notes that OWCP’s regulations allows that, if a claimant fails to appear at
the hearing, the claimant may request in writing within 10 days after the date set for the hearing
that another hearing be scheduled, for good cause shown. Appellant does not allege, nor does
the record substantiate that appellant submitted a written request, substantiating good cause,
within 10 days following the date of the scheduled hearing.
The Board will affirm OWCP’s decision that she abandoned her request for a
prerecoupment hearing.
CONCLUSION
The Board finds that appellant received an overpayment in the amount of $2,365.93 for
the period January 11 to February 12, 2011 because she received wage-loss compensation after
she returned to work on January 11, 2011. The Board finds that OWCP improperly found that
appellant was at fault in the creation of the overpayment for the first January 15, 2011 electronic
payment and will remand the case for consideration of whether waiver of the recovery of the
overpayment is warranted. The Board also finds that appellant abandoned her request for a
prerecoupment hearing.
ORDER
IT IS HEREBY ORDERED THAT the December 9, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed, in part, and set aside in part. The case is
remanded for further action consistent with this decision.
Issued: August 10, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board
7

